﻿Allow
me, Sir, on behalf of the Sultanate of Oman, to
congratulate you on your election as President of the
General Assembly at this session. We assure you of our
readiness to work with you and to contribute sincerely
and successfully to the achievement of the noble goals
we all seek to accomplish in the service of humanity,
and to the safety and security of the international
community. I also take this opportunity to express our
heartfelt thanks to your predecessor, His Excellency
Mr. Jan Kavan, who presided over the previous session,
for his efforts to guarantee the success of the regular
session and the special sessions held during the past
year.
Let me also acknowledge the tireless and serious
efforts of the Secretary-General, Mr. Kofi Annan, to
promote the leading role of the United Nations in the
field of international peace and security.
6

Once again, we stress the Sultanate of Oman’s
support for the Organization in its endeavours to
achieve the purposes and principles of the Charter.
At the outset, I should like to shed some light on
the measures taken by my country to develop its
important institutions, particularly the judiciary. It is
our strong belief that a fair and just judiciary forms the
basis for social and economic development. In our
contemporary history, the Sultanate of Oman has
enabled the judiciary to become the most important
means of establishing justice, issuing fair rulings and
removing injustices in society, without interference by
the Executive branch or by any other branch of
Government. That development was endorsed in the
constitutional State system enacted by His Majesty
Sultan Qaboos Bin Said through decree 101/96, issued
on 6 November 1996.
His Majesty also issued decree 90/99, which
enacted the law granting full independence to the
judiciary, on 21 November 1999. That law regulates the
jurisdiction and the functions of courts of various
circuits and at various levels. Moreover, the Supreme
Court was established at the top of the judicial
pyramid, with competence to standardize legal
principles and to address faulty rulings. That was
followed by a series of laws organizing various judicial
organs, including a law establishing the higher judicial
system. Additionally, a draft law on civil and trade
procedures has been elaborated.
All of the aforementioned demonstrates His
Majesty’s interest in guaranteeing the well-being of the
Omani citizen and in ensuring that all citizens are
familiar with their rights and obligations, which are
guaranteed through the right to due process.
In the spirit of continued development and
broadened participation by the Omani people in our
social and economic development programmes, my
country — since the dawn of the blessed renaissance
that began in 1970 at the initiative of His Majesty
Sultan Qaboos Bin Said and that has continued
throughout the past 33 years — has adopted an
approach utilizing the experience and expertise of
Omani citizens in the Majlis al-Shura, or Consultative
Council, which includes positive aspects of our cultural
heritage in the modern development of the Sultanate.
Our Consultative Council process has witnessed a
qualitative shift and an important transformation in our
modern history. His Majesty Sultan Qaboos Bin Said
issued royal instructions in October 2002 expanding
the base of popular participation in elections for the
Omani Consultative Council by granting every citizen,
male or female, over the age of 21, the right to vote and
to participate in the next election — scheduled for
4 October — to select the 83 members of the
Consultative Council for its fifth session, from 2004 to
2006. That step complements previous steps aimed at
developing the Consultative Council. Those important
developments in the Sultanate of Oman will create a
strong foundation for more development and
advancement programmes to benefit the Omani people.
We have followed recent developments in
Palestine with grave concern. The Palestinian National
Authority responded positively to the international
community’s demands by accepting the road map —
considered the most important document in the history
of the Arab-Israeli conflict — which embodies the
international commitment to establishing an
independent, sovereign Palestinian State alongside the
State of Israel. Nevertheless, the cycle of violence
between the Palestinians and the Israeli Government
continues unabated, which may doom the entire peace
process, plunging it into a dark abyss from which it
could be very difficult to rescue it. Therefore, the
Quartet — sponsor of the road map — must shoulder
its international responsibilities in that regard.
One might well wonder how peace can be
achieved between the Palestinian and Israeli peoples
when the Israeli Government has decided in principle
to expel President Yasser Arafat, Chairman of the
Palestinian Authority and elected leader of the
Palestinian people. One might also ask whether the
Government of Israel, a Member State of the United
Nations, is honouring its commitments under the
Charter. The United Nations must intervene to put an
end to that Israeli policy. Israel must respond to the
international community’s demands and must comply
with international resolutions. It must respond
positively to international efforts aimed at
implementation of the road map, which provides both
parties with international guarantees aimed at
achieving peace based on the establishment of an
independent, sovereign Palestinian State on all
Palestinian territories occupied by Israel since 1967.
Such a solution would give the States in the region a
historic opportunity to build a new Middle East. In that
connection, we must warn that failure to commit to the
establishment of a Palestinian State in conformity with
7

the road map would create a crisis with catastrophic
results.
My country shares with many other Member
States the view that peace in the Middle East region
will not be true and lasting unless our approach is just
and comprehensive. In that connection, the Sultanate of
Oman reaffirms its support for Lebanon’s right to
restore the remaining Sheba’a farms and the Syrian
Arab Republic’s right to recover the Syrian Golan,
occupied on 4 June 1967.
The war against Iraq in the first half of this year
was only one link in the chain of wars that have been
endured by the Middle East region. That war created a
new reality, characterized mainly by the collapse of the
former regime, the creation of a huge political and
security vacuum and deterioration in basic services for
Iraqi society. The continued lack of security in Iraq and
the resulting loss of lives — in addition to the
destruction of the United Nations Office and the
escalation in assassinations — certainly do not help
Iraq in this phase of re-establishing the Government
and rebuilding the country.
Prompted by our concern about the situation in
Iraq, we believe that efforts are needed to enable the
Iraqis to assume full responsibility for managing their
country. Iraq has an abundance of national experts in
every field. These qualified Iraqi cadres are capable of
leading the process of restoring security and of
rebuilding and fully developing their country. Iraq also
possesses enormous economic and human resources
that could help it to regain its strength and to play its
regional and international roles. Undoubtedly, an active
role for the United Nations and its specialized agencies
will help us to attain our common objective: unity and
territorial integrity for Iraq and prosperity and security
for all its people.
Committed to Iraq’s sovereignty, territorial
integrity and unity, we welcomed the formation of the
transitional Governing Council. We believe it essential
to deal with that political institution so that we begin to
build the right foundations for post-war Iraq —
including the provision of basic services and the
creation of a political climate conducive to the
establishment of a stable political system that will
respond to the Iraqi people’s wishes — as a prelude to
beginning the reconstruction phase.
Stability and the consolidation of security are
requirements of all peoples throughout the world. We
in the Sultanate of Oman — like all other countries in
the Middle East — have been following with interest
and optimism the official contacts taking place in
various conflict areas. We hope that the contacts and
discussions between the United Arab Emirates and the
Islamic Republic of Iran concerning the islands
belonging to the United Arab Emirates will enable the
two countries to arrive at an effective mechanism to
settle their dispute. In addition, we appreciate the
initiatives by India and Pakistan aimed at starting a
dialogue between them. Moreover, my country hopes
that the two Koreas and other concerned parties will be
able to reach an agreement that addresses the various
outstanding issues through constructive dialogue and
adherence to international conventions and resolutions.
We hope that that part of the world will ultimately
achieve peace and coexistence.
We also pay tribute to the peaceful efforts to
solve the conflicts in Africa, and call on the
international community to assist in developing a fair
system to improve economic conditions and a
mechanism to relieve the onerous burden of debt on
African countries.
International policies have in recent years led to
the emergence of various types of terrorist acts. All of
us must pause and deeply focus on this phenomenon,
which targets people’s security and safety. We believe
that it has become essential to study in a
comprehensive and cooperative manner the root causes
underlying this phenomenon. Although we fully
support international efforts to combat terrorism by all
available means, we must allocate part of the massive
financial resources devoted to combating terrorism to
help the least developed countries that may be fertile
ground for terrorist activities.
There is no doubt that United Nations efforts in
the field of disarmament are leading nowhere. They
will remain an exercise in futility so long as Member
States cannot count on an effective system of collective
security safeguards. Without such a system,
responsibility for assessments of the level and quality
of weapons needed will be subjective and fall solely to
individual Governments. This would open the door
wide to further arms races, and hinder progress towards
disarmament or the reduction of armaments.
While supporting the efforts to limit armaments,
the Sultanate of Oman affirms the need to take
practical measures in accordance with the International
8

Atomic Energy Agency (IAEA) regime of mutual
guarantees. My country signed a safeguards agreement
with the IAEA on 28 June 2001 at the headquarters of
the Agency in Vienna.
My country also believes that it is essential to
promote cooperation between States to reduce the
illegal trafficking of small arms and light weapons,
which are the reason for most of the conflicts in the
world. My country notes the efforts made by the United
Nations to achieve the elimination of all lethal weapons
from every corner of the earth and from outer space.
My country supports all these efforts and underlines
the responsibility of the international Organization for
establishing a world order that is more capable of
guaranteeing security for all States in a manner that
reflects the reality of life in the third millennium. It
should be consistent with partnership and with
responsibilities, which are essential for the success of
all efforts.
This session is being convened at a time of
continuous and intertwined development at the world
economic, financial and trade levels. Many economies
still suffer from economic stagnation and recession.
The Sultanate of Oman appreciates the continued
efforts of the International Bank, the International
Monetary Fund and the World Trade Organization
(WTO) to achieve complementarity in their work so
that they may confront the challenges that the countries
of the world are now facing. These challenges include
economic growth, sustainable development, poverty
reduction and financial stability and balance.
Since its accession to the World Trade
Organization in October 2000, the Sultanate of Oman
has taken great strides towards implementing its
commitments to the Organization. The Sultanate has
introduced many amendments and improvements to its
systems, organizations and laws, and has enacted new
legislation in conformity with the requirements of the
World Trade Organization.
My country has also been following with great
interest the ongoing negotiations in the framework of
the World Trade Organization with a view to
overcoming the obstacles and difficulties impeding its
work. Here, we must point an important difference
between developing countries and developed countries,
in that the latter control the World Intellectual Property
Organization agreements and other conventions. Such
agreements should not be misused by multinational
corporations in a manner that adds to the burdens of the
least developed countries in the fields of
pharmaceuticals, foodstuffs and technology transfer,
which would only exacerbate the obstacles to trade
liberalization that the World Trade Organization is
trying to overcome. Although the WTO Council of
Ministers issued a separate statement on safeguards for
patented drugs, aimed at helping developing countries
to combat serious and contagious diseases, such a step
may not sufficiently protect least developed countries
from being forced to bear excessive costs.
The Sultanate of Oman has worked hard at the
regional level with its brothers and friends and through
regional economic groupings, to enhance the climate
for the liberalization of trade and the economy. In the
framework of the Gulf Cooperation Council, the
Sultanate participated in the establishment of the Gulf
Customs Union at the beginning of this year. In the
framework of the Arab League, we have also pushed
forward the deadline for the establishment of a free-
trade zone among the Arab States parties to the trade
zone agreement to the beginning of January 2005 when
full liberalization is expected to occur, opening the
door to the free trade of Arab products and paving the
way to an Arab common market.
At the local level, my country has continued its
efforts to enhance the role of the private sector in the
national economy, based on the market economy and
free competition and a favourable economic and trade
climate that aims at the achievement of a true
investment and trade partnership with all countries of
the world, in the hope that conditions will be conducive
to linking the economy of Oman to the world economy.
Recognizing that the protection of the
environment and its resources is a collective
responsibility, my country’s Government has been
active in stimulating the role of Omani society and its
effective contribution to this cause. Here, we to
reaffirm our commitment to the basic principles
adopted at the two earth summits, in Rio de Janeiro, in
1992, and in South Africa, in 2002. We believe that
these principles constitute a scientific framework that
will guarantee our world partnership and help us to
shoulder our collective responsibility for the protection
of the environment and its natural resources in the
service of sustainable development.
9

We would like to express our gratitude and
appreciation for the efforts and endeavours of the
Secretary-General as reflected in his annual report, in
which he details the achievements of the United
Nations, as well as and the obstacles it faces, and sets
out the strategies for the future for this Organization,
which embodies the conscience and aspirations of the
world. We support the proposals in the Secretary-
General’s report on developing and restructuring the
organs of the United Nations to enable the
Organization to reflect current political reality.
The United Nations should remain a true
cornerstone of world policy and the main source of
international legitimacy, so that countries may appeal
to it for the prevention of wars and conflict. This is
only possible through the effective pursuit of
preventive diplomacy, the peaceful settlement of
disputes and the maintenance of peace, enhancing
world cooperation and dialogue among civilizations.
This involves working towards resolving the problems
of poverty and disease, protecting the environment,
combating terrorism and bridging the gap between the
rich countries of the North and the poor countries of
the South.
Relations between the United Nations and
regional organizations in the maintenance of
international peace and security should be strengthened
through the enhancement of weak regional structures to
enable them to archive collective security in a world
governed by technology and great population increases.
We believe that the United Nations represents
international legitimacy. It is the crucible in which all
regional and international efforts meld to realize the
hopes and aspirations of our peoples and to confront
the real challenges to peace, security and development
in all their aspects. This can enhance relations and
stability and spread a culture of peace and constructive
dialogue among present and future generations to
counter the logic of the threat of force or apprehensions
about the future.
We hope that this session will be a success so that
it may chart a vision for the future that points to ways
to serve humanity and renew the Member States’ trust
in the Organization, total commitment to the
implementation of its resolutions and respect for the
provisions of the Charter.






